Case 7:20-cr-00649-VB Document 29 Filed 01/12/21 Page 1 of 2

 

 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
waeneneeeeeeeeeeenens ~- “x DATE FILED: |/|) /)00, _
UNITED STATES OF AMERICA : comet p—LND 110d,
ORDER
Vv.
20 CR 649 (VB)

JORGE ARCE-VILANNO,

Defendant. :
eee ey ---X

 

 

The sentencing in this case is scheduled for February 22, 2021, at 3:00 p.m.

By order dated January 11, 2021 (Doc. #28), the Court found the proposed CARES Act
findings to be sufficient. Accordingly, it is hereby ORDERED:

1, The sentencing will be conducted through Skype for Business. In advance of the
sentencing, Chambers will email all counsel with further information on how to access the
hearing. Those participating by video will click on the link or calendar invite to be provided by
Chambers. Only the Court, the defendant, defense counsel, and counsel for the government will
appear by video for the proceeding; all others will participate by telephone. Only one counsel
per party may participate by video. Co-counsel, members of the press, and the public may
access the audio feed of the conference by calling (917) 933-2166 and entering Conference ID
661937640#.

2. To optimize use of the Court’s videoconferencing technology, all participants
appearing by video must:

a. Use a web browser other than Microsoft Explorer to access Skype for
Business;

b. Use hard-wired internet or WiFi. If using WiFi, the device should be
positioned as close to the WiFi router as possible to ensure a strong signal.
(Weak signals may cause delays or dropped feeds.)

C. Minimize the number of others using the same WiFi router during the
conference.
Case 7:20-cr-00649-VB Document 29 Filed 01/12/21 Page 2 of 2

3, If Skype for Business does not work well enough and the Court decides to
transition to its teleconference line, counsel and defendant should call (888) 363-4749 (toll free)
or (215) 446-3662 and use Access Code 1703567. (Members of the press and public may call
the same number but will not be permitted to speak during the conference.)

Dated: January 12, 2021
White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 
